Citation Nr: 1634723	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.
 
2.  Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard from September 1985 to September 2006, with active duty service from January 1986 to May 1986 and from September 2002 to July 2003.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of that proceeding has been associated with the claims file.

These matters were previously remanded by the Board in March 2014 and August 2015 for further procedural development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence is in favor of finding that the Veteran has a right knee disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is in favor of finding that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event which occurred in service.



CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria for Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Facts and Analysis

Here, the Veteran has a current diagnosis of bilateral knee degenerative joint disease, as reflected by the April 2015 VA examination of record.

The Veteran's STRs document a bilateral knee arthritis condition.  May 2004 treatment notes reflect consistent complaints of bilateral knee pain and the Veteran was at times given light duty for the bilateral knee conditions.  A May 21, 2004 STR record notes the Veteran's complaints of bilateral knee pain and a treatment note reads "cartilage degenerative" and gives an assessment of degenerative joint disease of the bilateral knees.

Treatment records from the Harmon Medical Clinic dating from May 2004 have been associated with the claims file.  The records contain a treatment record dated May 24, 2004, that states x-rays of the bilateral knees were taken by physician and Doctor of Osteopathic Medicine, R.S., and degenerative joint disease was found, with symptoms of pain and effusion of the bilateral knees.  

VA treatment records from the Oklahoma City VA Health Care System dating from August 2004 to December 2009 as well reflect treatment for bilateral knee degenerative joint disease.

The Board acknowledges the March 2016 addendum to the April 2015 VA examination which found a diagnosis of bilateral knee arthritis and further found that the Veteran's degenerative joint disease of the bilateral knees is most likely related to aging and obesity rather than knee strain incurred in service.

However, the Board finds that the evidence is at least in equipoise that bilateral knee degenerative joint disease manifested to a degree of 10 percent within one year of release from active duty, and has persisted until present.

When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.  The Board finds a grant of service connection for bilateral knee disabilities appropriate.  The preponderance of the evidence is for the Veteran's claim and the doctrine of reasonable doubt is for applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability is granted.
 
Entitlement to service connection for a right knee disability is granted.




____________________________________________
J. K. BARONE
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


